Exhibit 10.5

 

FINAL DRAFT

 

SECOND AMENDMENT TO LEASE

 

This SECOND AMENDMENT TO LEASE (the “Second Amendment”) dated as of February 13,
2004, by and between FIRST STATES INVESTORS 228 LLC, a Delaware limited
liability company (“Landlord”), and SSB REALTY LLC, a Delaware limited liability
company (“Tenant”).

 

WITNESSETH

 

WHEREAS, Kingston Bedford Joint Venture LLC (“KBJV”) and Tenant entered into a
Lease dated May 9, 2001, as amended by First Amendment dated as of August 15,
2003 (the “Lease”) for certain space described in the First Amendment as the
“Original Premises,” the “Second Floor Additional Space” and “Storage Space”
(together the “Premises”) in the building (the “Building”) known as One Lincoln
Street, Boston, Massachusetts 02110, with an option to add the appurtenant
parking garage (“Garage”) to the Premises; and

 

WHEREAS, on February     , 2004, (the “Effective Date”) Landlord succeeded to
the interest of KBJV by deed dated February     , 2004 and recorded with Suffolk
Registry of Deeds simultaneously with the execution of this Second Amendment;
and

 

WHEREAS, Landlord and Tenant mutually intend and desire further to modify the
Lease on and subject to the terms and conditions hereinafter set forth.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, each to the other paid, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant, intending to be legally
bound, hereby agree as follows:

 

1. Annual Fixed Rent. From and after the Effective Date, the definition of
Annual Fixed Rent for the initial Term set forth in Section 1.2 of the Lease is
hereby deleted and the following new definition of Annual Fixed Rent for the
initial Term is inserted in its place:

 

  (a) Initial Term

 

  (i) For the entire Premises for which rent is payable (namely the Original
Premises and Second Floor Additional Space, but not the Storage Space) from and
after the Effective Date through the last day of the calendar month in which the
twentieth (20th) Lease Anniversary Date occurs, at a rate per annum equal to the
product of:

 

  (a) Sixty Two Dollars and Thirty Three Cents ($62.33); and

 

  (b) 1,024,998, being the number of Rentable Square Feet of space included
within the Premises, exclusive of Storage Space.

 

  (ii) Annual Fixed Rent shall be pro rated as of the Effective Date and paid
for the month in which the Effective Date occurs, less the amount equal to the
portion of Annual Fixed Rent previously paid for that month attributable to the
balance of the month from and after the Effective Date.

 

  (b) Extended Terms

 

The provisions of Article 21 shall remain applicable to Annual Fixed Rent for
any extension of the Lease Term.

 

2. Management; Tenant’s Election as to Services

 

2.1 Management of Building.

 

(a) From and after the Effective Date, First States Management Corp., LLC (“FS
Management”), a subsidiary of American Financial Realty Trust, the parent
company

 

- 2 -



--------------------------------------------------------------------------------

of Landlord, has been delegated by Landlord to assume responsibility for
management of the Building. FS Management has been authorized to engage The Gale
Company (“Gale”) as its on-site building manager. There shall be no incremental
cost to Tenant for or due to the services of Gale or any subsequent on-site
building manager selected by Landlord and the total management fee to be passed
through as an Operating Expense shall in no event in any Operating Year exceed
the management fee specified in Section 6.2.1 (b)(ix) (the “Management Fee”).
Subject to Tenant’s rights hereinafter set forth, the term of any contract or
other arrangement with Gale as the on-site building manager shall not exceed a
period of two (2) years following the Effective Date, and may not be extended
unless Tenant fails to exercise its rights under subparagraph (b) below,
provided that any extension shall nevertheless be subject to termination as
provided in subparagraph (b). Unless Tenant elects to self-manage the Building
as hereinafter provided, there shall be an on-site building manager at all times
the Lease is in effect. If Landlord or FS Management elects to replace Gale with
another on-site building manager selected by Landlord or FS Management during
the two (2) year period following the Effective Date, Landlord or FS Management
shall not select a replacement on-site building manager against whom Tenant has
a reasonable objection. Any contract or other arrangement with a replacement
on-site building manager selected by Landlord, FS Management or Tenant (other
than Gale) shall be terminable immediately for cause, and otherwise upon not
more than thirty (30) days prior notice.

 

(b) From and after the second anniversary of the Effective Date, Tenant shall
have the right at any time and from time to time thereafter during the Lease
Term to designate a qualified on-site building manager, subject to the approval
of Landlord and its lender, which approval shall not be unreasonably withheld,
delayed or conditioned. Upon receipt of notice from Tenant and approval of
Tenant’s designee as aforesaid, Landlord shall promptly and

 

- 3 -



--------------------------------------------------------------------------------

diligently proceed to terminate any contract or other arrangement with the
on-site building manager then engaged so that Tenant’s designee (or any
successor to Tenant’s designee selected in accordance with this Section) may
promptly assume the duties of an on-site building manager as expeditiously as
possible, but in no event later than sixty (60) days after Tenant’s notice.

 

(c) The person or entity from time to time acting as the on-site building
manager during the Lease Term shall perform its property management duties in a
timely, complete and professional manner consistent with the highest level of
property management services then provided at comparable first class buildings
in the Boston Central Business District (the “Management Standard”). If Gale or
a replacement on-site building manager selected by Landlord or FS Management
persistently fails to perform its duties in conformity with the Management
Standard (a “For Cause Event”), Tenant shall notify Landlord of such For Cause
Event, setting forth in reasonable detail the manner in which the performance of
the on-site building manager has failed to comply with the Management Standard.
If the basis for the For Cause Event shall not have been cured to Tenant’s
reasonable satisfaction within thirty (30) days after such notice, or if a For
Cause Event occurs more than twice in any twelve (12) month period, Landlord
shall promptly and diligently proceed to cause the on-site building manager to
be replaced by a qualified on-site building manager designated by Tenant. In
addition, Landlord shall have the right to notify Tenant of Landlord’s belief
that a For Cause Event has occurred with any on-site building manager selected
by Tenant, or with Tenant should it provide its own on-site building manager
services, Landlord shall have corresponding notice rights to Tenant, who shall
have corresponding cure rights, and failing cure to Landlord’s reasonable
satisfaction within thirty (30) days after such notice, Landlord shall have the
right to designate a replacement on-site building manager, subject to the
provisions of this Section 2.1.

 

- 4 -



--------------------------------------------------------------------------------

The fees of any on-site building manager designated by Tenant shall be included
in Operating Expenses, but excluded from the determination of the maximum
Management Fee payable to FS Management.

 

(d) At all times, whether designated by Landlord, FS Management or Tenant, the
on-site building manager shall be engaged by and through FS Management pursuant
to a separate written agreement, but Landlord and Tenant shall have joint and
equal rights to receive information from and to give direction as to day to day
operations of the Building to the on-site building manager. In the event of any
conflict as to direction as between Landlord and Tenant, the directions of
Tenant shall control pending resolution of the disagreement between Landlord and
Tenant pursuant to Article 30 of the Master Lease.

 

(e) Tenant as Sublandlord and KBJV as Subtenant have entered into a Sublease
(the “Sublease”) dated as of October 1, 2003 for 5,215 Rentable Square Feet on
the seventh (7th) floor of the Building of which approximately 2,500 Rentable
Square Feet is to be used as the Management Office and the balance as a
Development Office. Landlord has succeeded to KBJV’s interest in the Sublease.
If Tenant requires replacement of Gale as the on-site building manager in
accordance with sub-paragraphs (b) or (c) above and Landlord exercises its right
to relinquish the Development Office as permitted under the Sublease, then
Tenant, and not Landlord, shall be responsible for erecting a demising wall
between the Management Office and the Development Office and Tenant further
agrees, in such event, to waive the Termination Fee (as defined in the Sublease)
otherwise payable by Landlord thereunder. Should Gale no longer be the on-site
building manager, Landlord shall cause the Management Office to be available to
the party or entity which is the then on-site building manager.

 

- 5 -



--------------------------------------------------------------------------------

(f) Any contract or other arrangement with an on-site building manager shall be
subject to the foregoing provisions of this Section 2, including, without
limitation, provisions for performance, termination, furnishing of information
and compliance with directions; the last sentence of Section 7.6(a) of the Lease
is hereby deleted.

 

2.2 Tenant’s Election To Perform Certain Building Services.

 

(a) At any time during the Term of the Lease, when and for so long as the
Premises includes all of the Office Space in the Building, Tenant shall have the
right, upon thirty (30) days prior written notice to Landlord, to elect to take
over responsibility for janitorial, security, and other building services
specified in Tenant’s notice, in which event Landlord’s obligations under
Sections 7.3, 7.4, 7.6, 20.12, 20.29 and Exhibit D (including Schedule 1
thereof) shall be suspended as applicable to the service(s) assumed, for the
duration of the period in which Tenant continues to have responsibility for
performance of any one or more of such services (“Tenant’s Control Period”).
Tenant shall not terminate Tenant’s Control Period as to any one or more
service(s) assumed by Tenant until Tenant shall have given Landlord not less
than sixty (60) days’ prior notice of Tenant’s intention to terminate Tenant’s
Control Period with regard to such enumerated service(s). Subject to such sixty
(60) day notice requirement, Landlord’s obligations arising under the
aforementioned provisions of the Lease shall be reinstated at such time as
Tenant’s Control Period is no longer in effect as to any such service no longer
assumed by Tenant. All such services assumed by Tenant shall be furnished and
provided by Tenant to at least the standard(s) for service established in this
Lease (inclusive of the Exhibits attached hereto).

 

(b) During the Tenant’s Control Period, Tenant shall directly engage and pay the
applicable vendors for the costs and expenses of providing the assumed services

 

- 6 -



--------------------------------------------------------------------------------

(such costs, the “Assumed Services Costs”). If Operating Expenses (exclusive of
Assumed Services Costs) for any Operating Year are equal to or greater than Base
Operating Expenses, Tenant shall pay all Assumed Services Costs without
reimbursement by Landlord, and the Assumed Services Costs shall be excluded from
Operating Expenses. If Operating Expenses (exclusive of Assumed Services Costs)
for any Operating Year are less than Base Operating Expenses, Landlord shall,
within thirty (30) days following the end of such Operating Year, reimburse
Tenant in an amount equal to the Assumed Services Costs for such Operating Year
less the positive difference, if any, between (i) the sum of (A) Operating
Expenses (exclusive of any Assumed Services Costs) and (B) Assumed Services
Costs for such Operating Year and (ii) Base Operating Expenses. Tenant shall, at
Landlord’s request, provide to Landlord a detailed description of the services
provided and written evidence of Tenant’s payment of the Assumed Services Costs.
Only that portion of the Assumed Services Costs, if any, that is reimbursed by
Landlord to Tenant shall be included in Operating Expenses for the applicable
Operating Year, but the full amount of thereof, whether or not reimbursed by
Landlord, shall be included in gross rent to calculate the Management Fee. If
Landlord fails to reimburse Tenant for Landlord’s allocable portion of the
Assumed Services Costs as and when aforesaid, Tenant shall be entitled to set
off the amount owed, together with interest at the Lease Interest Rate, against
Annual Fixed Rent and other charges payable by Tenant under the Lease.

 

Notwithstanding the foregoing, Landlord and Tenant agree that, within thirty
(30) days following the commencement of Tenant’s Control Period and within
thirty (30) days following the beginning of any Operating Year during Tenant’s
Control Period, Landlord and Tenant shall determine, based on the Operating
Budget for the Property (and using the formula described above), the amount of
anticipated Landlord reimbursements to Tenant for Assumed

 

- 7 -



--------------------------------------------------------------------------------

Services Costs for such Operating Year and Tenant shall pay Landlord monthly, in
arrears, the pro rata portion of such anticipated reimbursements (the “Advance
Reimbursements”); provided, however, that at no time shall the accumulated total
of Advance Reimbursements in any Operating Year exceed the total amount of
Assumed Services Costs paid by Tenant in such year. Within thirty (30) days
following the end of each Operating Year, the Advance Reimbursements shall be
reconciled against the actual amount of reimbursements payable by Landlord to
Tenant under the formula described above and within thirty (30) days following
such reconciliation, Landlord shall make payment to Tenant, or Tenant shall make
payment to Landlord, for the underpayment or overpayment, as applicable.

 

3. Use. The following amendments relate to use:

 

3.1 The first sentence of Section 10.1 is hereby deleted and the following
substituted: “Tenant may use and occupy the Premises for any lawful purpose
customarily permitted in comparable first class office buildings in the Boston
Central Business District from time to time.”

 

3.2 Section 10.3 is hereby amended by adding the following sentence after the
first sentence thereof:

 

“Anything herein to the contrary notwithstanding, but subject to the following
sentence and Section 10.4 hereof, any cafeteria, day care center, health club or
dining facilities in the Building may be used for the benefit of Tenant, its
Affiliates, subtenants and all other occupants, if any, of the Building and the
employees and invitees of any or all of them and, in Tenant’s sole
determination, by third parties.”

 

3.3 Section 10.5 is hereby deleted.

 

- 8 -



--------------------------------------------------------------------------------

3.4 Section 10.7 is hereby suspended and the following provision is substituted
in lieu thereof for so long as the Premises includes all of the Office Space in
the Building, but not otherwise:

 

“Subject to rights of others to use or have access to the main lobby of the
Building (the “Main Lobby”) if and to the extent provided by the Lease,
agreements of record with abutters or any agreements entered into in connection
with the granting of governmental approval for the construction and use of the
Building, Tenant shall have exclusive control of the Main Lobby at no additional
cost or charge, provided, however, that Tenant shall indemnify, defend and hold
Landlord harmless from and against any loss, cost, liability or expense arising
in connection with any third party tort claim arising from any occurrence within
the Main Lobby at a time when Tenant had exclusive control thereover, unless
such claim arose in connection with the negligence or willful misconduct of
Landlord or any of its employees, guests or invitees, or in connection with any
event in the Main Lobby held or sponsored by Landlord pursuant to the last
sentence of this subsection. Tenant may also use and permit the use of the Main
Lobby for special functions by Tenant, its Affiliates, subtenants and other
occupants, if any, of the Building and, in its sole determination, by third
parties. Landlord may similarly host or sponsor up to ten (10) special functions
in the Main Lobby in any calendar year, provided the same do not conflict with
the use of the Main Lobby or Building by Tenant or any subtenant or other
occupant of the Building (as determined in Tenant’s reasonable judgment), and
further provided that Landlord assume all costs for cleaning, security and
similar services of any kind that may be reasonably required in connection with
such event.”

 

4. Intentionally Omitted.

 

- 9 -



--------------------------------------------------------------------------------

5. Notice. For the purposes of notice to Landlord under Section 20.9, the
following shall be applicable:

 

To Landlord:   

First States Investors 228, LLC

c/o First States Group, L.P.

1725 The Fairway

Jenkintown, PA 19046

Attn: Nicholas S. Schorsch

President and CEO

and Edward J. Matey Jr.

Senior Vice President and General Counsel

Telecopier: (215) 887-9856

with a copy to:   

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Eric L. Stern, Esquire

Telecopier: (215) 963-5001

 

6. Intentionally Omitted.

 

7. Right of First Offer. Article 24 is hereby deleted and the following
substituted:

 

ARTICLE 24

 

Right Of First Offer On Sale

 

24.1 Right of First Offer.

 

(a) Provided that, at the time of exercise by Tenant, (i) no Event of Default or
condition or state of facts which with the passage of time or giving of notice,
or both, would constitute an Event of Default then exists, and (ii) this Lease
is then in full force and effect, Landlord hereby grants to Tenant a right of
first offer to purchase the Building and/or the Land or the entity owning the
Building and/or the Land, or an interest in any of the foregoing (the “Right of
First Offer”) on the terms and conditions contained in this Article 24.

 

(b) If Landlord should, in Landlord’s sole and exclusive judgment, at any time
during the Term of this Lease determine that it would like to sell the Building
and/or

 

- 10 -



--------------------------------------------------------------------------------

the Land or the entity owning the Land and/or the Building, or an interest in
any of the foregoing, to a third party buyer which is not an Affiliate of
Landlord or an Affiliate of any member of Landlord or any of their Affiliates
(each an “Excepted Party”), Landlord shall deliver to Tenant a notice (the
“Offer Notice”) specifying the interest (the “Specified Interest”) in the Land
and/or the Building or in the entity owning the Land and/or Building that
Landlord has determined to sell. The Offer Notice shall set forth the purchase
price at which Landlord would be willing to sell the Specified Interest.
Landlord shall have no obligation to give an Offer Notice to Tenant if Landlord
desires to sell or convey an interest in the Building and/or Land or an interest
in the entity owning the Building and/or Land to an Excepted Party.

 

(c) For the purposes of this Article 24, “sell” or “sale” shall also include an
exchange of property or a master lease of the Land and Building in a single
transaction for a term of sixty (60) years or more, or an assignment or other
transfer in one or a related series of transfers resulting in a transfer, of
fifty percent (50%) or more of Landlord’s interest in the Land and/or the
Building, or a transfer or a related series of transfers which amount to a
transfer of an interest of fifty (50%) percent or more in Landlord (other than
to an Excepted Party). Specifically excluded are a “sale” pursuant to a
“sale/leaseback” financing transaction or other financing transaction, provided
that Landlord’s and Tenant’s responsibilities to each other remain substantially
the same.

 

24.2 Response to Offer: Due Diligence; Sale of Specified Interest to Tenant.

 

(a) Tenant shall have fifteen (15) days following receipt of the Offer Notice to
respond, in writing, that Tenant is interested in exploring purchasing the
Specified Interest (a reply notice expressing Tenant’s interest in exploring
purchasing the Specified Interest is referred to herein as a “Notice of
Interest”). Tenant’s failure to send Landlord a Notice of

 

- 11 -



--------------------------------------------------------------------------------

Interest, together with a good faith deposit in an amount equal to five percent
(5%) of the Offering Price (the “Deposit”), within the fifteen (15) day period
shall be deemed a waiver by Tenant of the Right of First Offer, except as
provided in Section 24.3 hereof.

 

(b) If Tenant timely delivers a Notice of Interest and the Deposit as provided
above, Tenant shall have until 5:00 p.m. local time on the thirtieth (30th) day
following delivery of its Notice of Interest (the “Due Diligence Period”; the
expiration of the Due Diligence Period being the “Due Diligence Deadline”) to
perform such title, survey, building condition, building income and expenses,
legal compliance, environmental and third party tenant and other due diligence
as is customary and appropriate for similar transactions in the Boston Central
Business District (it being understood that Tenant shall not have any due
diligence rights with respect to Tenant’s Lease or other matters within Tenant’s
direct control). Landlord shall furnish to Tenant within three (3) days of its
request therefor, but without any representation as to its completeness or
accuracy (except as to the actual knowledge of Landlord’s on-site property
manager, as to materials delivered by Landlord or such on-site property manager
as provided in Exhibit A), all pertinent information relating to the Property
within the Landlord’s control or possession or the possession of any of
Landlord’s agents or consultants, including without limitation, Landlord’s
attorneys, and shall permit inspections of the Property and operating systems.
Should Tenant determine, in its sole but reasonable discretion, that the results
of Tenant’s due diligence investigations of the Specified Interest are not
satisfactory to Tenant, Tenant may elect not to proceed with the purchase of the
Specified Interest by sending Landlord a written withdrawal (a “Withdrawal”) of
its Notice of Interest on or before the Due Diligence Deadline, in which event
Landlord promptly shall return to Tenant the Deposit and any interest accrued
thereon, and the provisions of Section 24.3 shall take effect. The foregoing

 

- 12 -



--------------------------------------------------------------------------------

notwithstanding, any Withdrawal predicated upon due diligence investigations
other than title, survey, building condition, building income and expenses,
legal compliance, environmental and third party tenant due diligence of the
Premises or the Building shall be delivered, is at all, not later than the
fifteenth (15th) day of the Due Diligence Period. If Tenant fails to timely send
a Withdrawal to Landlord as specified above, without further action of Landlord
or Tenant, Landlord shall be obligated to sell the Specified Interest to Tenant,
and Tenant shall be obligated to purchase the Specified Interest from Landlord,
on the terms set forth in the Offer Notice, as supplemented by the terms and
conditions set forth in this Article 24 and those certain additional terms and
conditions enumerated in Exhibit A hereto.

 

(c) The closing of such sale of the Specified Interest (the “Closing”) shall
occur on the date (the “Closing Date”) chosen by Tenant with at least two (2)
Operating Days prior written notice to Landlord that is no more than thirty (30)
calendar days after the Due Diligence Deadline, or another date, if any, which
is mutually agreeable to the parties hereto. In the event of Tenant’s default
with respect to such purchase, Landlord’s sole remedy shall be to retain the
Deposit as liquidated damages and not as a penalty, it being understood that
Landlord’s actual damages for non-performance by Tenant may be difficult to
ascertain. If the sale does not take place for reasons not the fault of Tenant,
the Deposit shall be promptly refunded to Tenant. Any interest earned on the
Deposit shall be paid to the party ultimately entitled to receive the Deposit.

 

24.3 Tenant’s Failure to Accept Offer.

 

(a) If Tenant shall not reply to Landlord’s Notice Offer within such fifteen
(15) day period, or if in such reply Tenant declines to purchase the Specified
Interest, or if a Notice of Interest is timely delivered to Landlord, but
subsequently a Withdrawal is timely

 

- 13 -



--------------------------------------------------------------------------------

delivered or Tenant fails to close on the Closing Date for reasons not the fault
of Landlord, and unless as specified in subsection (b) and (c) below, Tenant
shall conclusively be deemed to have waived its rights under this Article 24,
and Landlord shall be free to sell the Specified Interest, without re-offering
the Specified Interest to Tenant, upon such terms and conditions as Landlord
shall determine, but only on condition that (i) the purchase price for such sale
shall be at least equal to one hundred three and one-half percent (103.5%) of
the Offering Price offered to Tenant, net of any monetary concessions granted to
the buyer not given to Tenant in the Offer Notice or Exhibit A and before the
payment of brokerage commissions and other usual and customary costs of sale to
a third party (i.e., not to Tenant under this right of first offer), and (ii)
Landlord accepts a bona fide offer to purchase the Specified Interest for such
purchase price within twelve (12) months, and the transaction closes within
eighteen (18) months, after the date which is the earlier of (A) the date by
which Tenant was required to reply to Landlord’s Offer Notice or (B) the date of
receipt by Landlord of a reply to Landlord’s Offer Notice in which Tenant
declines to purchase the Specified Interest.

 

(b) If within the time periods specified in subsection (a) above, Landlord shall
(i) fail to sell the Specified Interest for a price which is at least equal to
one hundred three and one-half percent (103.5%) of the Offering Price offered to
Tenant (adjusted as provided in subclause (i) of Section 24.3(a), above), or
(ii) fail to accept a bona fide offer to purchase the Specified Interest and
close within the period(s) set forth in subparagraph (a) above, and if Landlord
continues to desire to sell the Specified Interest, then the provisions of this
Article 24 shall again become applicable, except that the Due Diligence Deadline
specified in Section 24.2(b) shall be shortened until 5:00 p.m. local time on
the fifteenth (15th) day following delivery of Tenant’s Notice of Interest.

 

- 14 -



--------------------------------------------------------------------------------

(c) If Landlord sells the Specified Interest for a price which is at least equal
to one hundred three and one-half percent (103.5%) of the Offering Price offered
to Tenant (adjusted as provided in subclause (i) of Section 24.3(a), above),
pursuant to a bona fide offer to purchase the Specified Interest, which offer
shall have been accepted by Landlord and closed within the period(s) as stated
subparagraph (a) above, then Tenant’s right of first offer as described in this
Article 24 shall be deemed to have been waived with respect to such sale, but
Tenant’s right of first offer as provided herein shall nevertheless continue
with respect to any subsequent decision by any subsequent Landlord or owner
thereafter to sell an interest in the Land and/or the Building or in the entity
owning the Land and/or the Building during the Lease Term.

 

(d ) At any time and from time to time, as reasonably requested by Landlord,
upon not less than ten (10) days’ prior notice, Tenant agrees to execute,
acknowledge and deliver to Landlord a statement in writing and in recordable
form certifying, if such be the case, that Tenant’s right of first offer
provided in this Article 24 has lapsed, or has been waived or is otherwise not
applicable with respect to any particular transaction, it being intended that
any such statement delivered pursuant hereto may be relied upon by others with
whom Landlord may be dealing.

 

24.4 Intentionally Omitted.

 

24.5 Inapplicability. In no event shall the provisions of this Article 24 apply
to a sale pursuant to an exercise of a power of sale or a foreclosure by a
mortgagee or the acceptance of a deed in lieu of foreclosure by such mortgagee
or its nominee.

 

8. Garage.

 

Landlord and Tenant shall enter into a lease for the Garage (“Garage Lease”) to
commence upon expiration or sooner termination of the existing lease with Valet
Park of New

 

- 15 -



--------------------------------------------------------------------------------

England and vacating of the Garage by such tenant (for purposes of this section
only, the “Commencement Date”). Landlord shall cause the Commencement Date to
occur no later than July 1,2004, and shall give Tenant at least thirty (30) days
prior written notice of the reasonably anticipated Commencement Date. Attached
hereto as Exhibit C is a summary of terms to be incorporated into the Garage
Lease. For such time as the Garage Lease shall remain in effect, the provisions
of Article 26 shall be suspended, and Articles 23, 31 and paragraphs 9(a), (b)
and (c) of the First Amendment shall no longer be in force and effect. The
foregoing notwithstanding, paragraph 9(d) of the First Amendment shall remain in
effect during the Lease Term whether or not the Garage Lease is in force. If the
Garage Lease is not executed and delivered by Landlord and Tenant by March 8,
2004, then at the sole option of Tenant exercised at any time thereafter in
writing by notice to Landlord, this Section 8 of the Second Amendment shall no
longer apply.

 

9. Lease Restructuring Fee. As of the Effective Date, Landlord shall pay Tenant
a lease restructuring fee (“Lease Restructuring Fee”) of Eight Million Six
Hundred Fifty Eight Thousand, Two Hundred Fifty Nine Dollars ($8,658,259.00).

 

10. Landlord’s Contributions. On or before the Effective Date, Tenant and
Landlord shall agree on the aggregate amount of remaining payments in the nature
of landlord’s contributions due Tenant under the Lease (including, without
limitation, unpaid Landlord’s Contribution and unpaid Maximum Landlord’s Delay
Cost) which shall be funded into a mutually acceptable escrow account for
payment to Tenant as and when due under the Lease.

 

11. Remaining Landlord’s Work. Landlord and Tenant have agreed that the
remaining Landlord’s Work as concerns all floors of the Building except floors
10-14 inclusive, being the floors of which Tenant has not yet taken possession,
is specified in Exhibit B hereto (the “Closing Punchlist”). Tenant shall take
possession of the Remaining Floors on or before April 1, 2004 and shall complete
a punch list of those floors as required by the Lease (the “Additional
Punchlist,” together with the Closing Punchlist and any other punchlists
provided for in the Lease, the “Punchlists”). Landlord agrees to cause all work
on the Punchlists to be completed as and when provided in the Lease

 

- 16 -



--------------------------------------------------------------------------------

12. Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Lease.

 

13. Entire Agreement. This Second Amendment (including the Exhibits attached
hereto), together with the Lease and the First Amendment (and the Exhibits
attached thereto) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and thereof and supersedes all prior
dealings between them with respect to such subject matter, and there are no
verbal or collateral understandings, agreements, representations or warranties
not expressly set forth in the Lease, as amended. No subsequent alteration,
amendment, change or addition to the Lease shall be binding upon Landlord or
Tenant, unless reduced to writing and signed by the party or parties to be
charged therewith.

 

Counterparts. This Second Amendment may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

Time of the Essence. Time is of the essence with respect to all payment,
performance, notice and other obligations of the parties as provided in this
Amendment.

 

Ratification. As amended hereby, the Lease is ratified and confirmed and
declared to be in full force and effect.

 

IN WITNESS WHEREOF, parties have set their respective hands as of the date first
above written.

 

LANDLORD: FIRST STATES INVESTORS 228 LLC By:   /s/    GLENN BLUMENTHAL          
 

--------------------------------------------------------------------------------

    By:   /s/    GLENN BLUMENTHAL                

--------------------------------------------------------------------------------

       

Name:

  Glenn Blumenthal        

Title:

  Vice President

 

- 17 -



--------------------------------------------------------------------------------

TENANT;

SSB REALTY LLC

By:  

/s/    DONALD E. CONOVER        

   

--------------------------------------------------------------------------------

   

Name:

  Donald E. Conover    

Title:

  President and Manager

 

GUARANTOR:

State Street Corporation

By:       /s/    EDWARD J. RESCH                

--------------------------------------------------------------------------------

   

Name:

  Edward J. Resch    

Title:

  Chief Financial Officer

 

- 18 -



--------------------------------------------------------------------------------

EXHIBIT “A”

 

The following provisions correspond to Section 6 of the within Second Amendment,
and Section 24.2(b) of the Lease as stated therein:

 

1. At Closing, Landlord shall convey title to the Property to Tenant by
Massachusetts statutory (M.G.L.A.ch. 183, Sec. 11) quitclaim deed (the “Deed”),
duly executed and acknowledged by Landlord and in proper form for recording,
conveying good clear record marketable fee simple title to the real property to
Tenant (or its nominee if specified in written notice from Tenant to Landlord
delivered at least seven (7) days prior to the Closing), insurable as such by
Tenant’s title insurance company (which shall be a nationally-recognized title
insurance company), subject to all matters of record. Notwithstanding the
foregoing, however, Landlord agrees to discharge any mortgage liens and other
voluntary encumbrances securing the payment of money due and owing by Landlord
which currently exist or which may be placed on the Property by Landlord at any
time up to and including the date of Closing (collectively, “Monetary Liens”).

 

2. Prior to any entry to perform any soils or other intrusive on-site testing,
Tenant shall give Landlord written notice thereof, including the identity of the
company or persons who will perform such testing and the proposed scope of the
testing. Landlord shall have the right to approve or disapprove, in Landlord’s
sole discretion, such proposed soils or other intrusive testing within three (3)
business days after receipt of such notice. If Tenant or its agents, employees
or contractors take any sample from the Property in connection with any such
approved testing, Tenant shall provide to Landlord a portion of such sample
being tested to allow Landlord, if it so chooses, to perform its own testing.
Landlord or its representative may be present to observe any testing or other
inspection performed on the Property. Upon the request of Landlord, Tenant shall
promptly deliver to Landlord copies of any reports relating to any testing or
other inspection of the Property performed by Tenant or its agents, employees or
contractors. Tenant shall not contact any governmental authority without first
obtaining the prior written consent of Landlord thereto, and Landlord, at
Landlord’s election, shall be entitled to have a representative on any phone or
other contact made by Tenant to a governmental authority and present at any
meeting by Tenant with a governmental authority. All due diligence materials
delivered by Landlord or its on-site property manager shall be to such on-site
property manager’s actual knowledge, but without independent inquiry or
investigation, true, correct and complete in all material respects.

 

3. Tenant shall maintain, and shall assure that its contractors maintain,
commercial general liability and property insurance with a reputable insurer
lawfully doing business in Massachusetts, with a Best’s rating of A-X or better
in amounts and in form and substance reasonably satisfactory to Landlord to
insure against all liability of Tenant and its agents, employees or contractors,
arising out of any entry or inspections of the Property pursuant to the
provisions hereof, and Tenant shall provide Landlord with evidence of such
insurance coverage upon request by Landlord. Any such policy shall include a
contractual liability endorsement which insures Tenant’s indemnity obligations
hereunder. Tenant shall (i) indemnify, defend and hold Landlord harmless from
and against any and all liability, claims, demands, damages or

 

- 19 -



--------------------------------------------------------------------------------

expenses of any kind, including attorneys’ fees, caused directly or indirectly
by, or in any manner relating to, such entry upon the Property or the making of
such tests and investigations or for any damages to the Property caused thereby
and (ii) restore the Property as nearly as practicable to the condition existing
immediately prior to the performance of such tests and investigations.

 

4. If the Closing does not take place for any reason whatsoever, Tenant shall
not, directly or indirectly, disclose to any person or party or use in any
manner any due diligence materials or any other information of Landlord acquired
by Tenant with respect to Landlord or the Property. As a condition precedent to
the return of the Deposit to Tenant under Section 24 of the Lease, if Tenant
shall be entitled thereto, Tenant shall return to Landlord any and all due
diligence materials, including, without limitation, copies of all surveys, tests
and investigations prepared by or for the benefit of Tenant in connection with
the Property.

 

5. REPRESENTATIONS AND WARRANTIES.

 

(a) Landlord represents and warrants to Tenant as follows:

 

(i) Landlord is and will be on the Closing Date a limited liability company duly
organized and validly existing under the laws of the State of Delaware [or, if
other, to be specified in Closing Certificate], and qualified to do business in
Massachusetts, and Landlord has and will have on the Closing Date all necessary
power and authority to: (A) carry on the business for which it has been
organized; (B) own and operate the Property; and (C) enter into and perform
Landlord’s obligations hereunder.

 

(ii) Landlord has taken all actions required to be taken under the laws of the
State of Delaware and under Landlord’s operating agreement [or other constituent
documents] to approve or authorize the consummation of the transactions
contemplated hereunder.

 

(iii) The consummation of the transactions contemplated herein shall not
constitute a violation of, be in conflict with, or constitute a default under
(or with the passage of time or delivery of notice, or both, would constitute a
default under) any term or provision of Landlord’s operating agreement or, to
the actual knowledge of Landlord, any other agreement, lease, or other
instrument by which the Property is bound.

 

(b) Tenant represents and warrants to Landlord as follows:

 

(i) Tenant is a [                                    ] duly organized, validly
existing and in good standing under the laws of the State of Delaware, and shall
by Closing, or promptly thereafter, be qualified to do business in the
jurisdiction in Massachusetts, and Tenant has and will have on the Closing Date
all necessary power and authority to: (A) carry on the business for which it has
been organized; (B) own and operate the Property; and (C) enter into and perform
Tenant’s obligations hereunder.

 

(ii) Tenant has taken all actions required to be taken under the laws of the
State of Delaware and under Tenant’s partnership agreement, articles of
incorporation and by-

 

- 20 -



--------------------------------------------------------------------------------

laws or articles of organization and operating agreement, as the case may be, to
approve or authorize the consummation of the transactions contemplated
hereunder.

 

(iii) The consummation of the transactions contemplated herein shall not
constitute a violation of, be in conflict with, or constitute a default under
(or with the passage of time or delivery of notice, or both, would constitute a
default under) any term or provision of Tenant’s partnership agreement, articles
of incorporation and by-laws or articles of organization and operating
agreement, as the case may be, or any other agreement or other instrument to
which Tenant is bound.

 

6. PRORATIONS AND CHARGES.

 

(a) At Closing, Tenant and Landlord shall prorate as of the Closing Date those
items of income and expense that are capable of an exact determination. For
those items of income and expense that are incapable of an exact determination
as of the Closing Date, Tenant and Landlord shall make a good faith estimate of
the closing prorations using the most recent ascertainable amounts of or other
reliable information in respect to each such item of income and expense. Real
estate taxes and assessments that are not yet due and payable shall be
apportioned using the rates and valuation shown on the latest available tax
bill. If percentage rent is payable pursuant to any of the tenant leases,
Landlord shall be entitled to its prorata share of any percentage rent under any
tenant lease for any fiscal year which includes the Closing Date, and the
proration shall be based on the number of days in such fiscal year before
Closing and the actual percentage rent due under any such tenant lease for the
most recent period for which percentage rent was due and payable thereunder.
Tenant and Landlord shall use their best efforts to obtain an exact
determination of the remaining items of income and expense within sixty (60)
days after the Closing Date, except for the bill for real estate taxes and
percentage rent which may be available sometime after the sixtieth (60th) day
after the Closing Date. On or before the sixtieth (60th) day after the Closing
Date, Tenant shall deliver a report to Landlord, indicating which estimated
closing items have been determinable, together with such documentation enabling
Tenant to make such exact determination and the amount either owed by, or owed
to, Landlord. Landlord shall have twenty (20) days to review such report and
indicate its approval of such determinations. After approval of such report or
after receipt of the actual bill for real estate taxes and/or percentage rent,
if Tenant owes money to Landlord, Tenant shall promptly pay such overage to
Landlord, or if Landlord owes Tenant money, Landlord shall promptly pay the
amount so owed to Tenant. This provision shall survive the Closing for a period
of one (1) year and the recording of the Deed and shall not be merged thereby.
For purposes of computing any prorations required under this Section, the
Closing Date shall be a day of income and expense to Tenant unless the Closing
Date occurs on the last day of a month, in which event the Closing Date shall be
a day of income and expense to Landlord. Tenant shall be obligated to pay the
cost of any leasing commission or tenant improvements with respect to any new
lease approved by Tenant prior to the Closing.

 

(b) At Closing, Landlord shall be charged the following:

 

(i) prorated general real estate taxes and assessments;

 

- 21 -



--------------------------------------------------------------------------------

(ii) prorated charges for service contracts and any other obligations assumed by
Tenant for which payments are made in arrears;

 

(iii) prorated prepaid rents and other charges prepaid under the tenant leases;

 

(iv) security deposits held by Landlord pursuant to the tenant leases;

 

(v) cost of any transfer taxes or deed stamps required to record the Deed;

 

(vi) one-half (1/2) of the escrow fee;

 

(vii) Landlord’s attorneys’ fees;

 

(viii) costs of discharging and releasing all Monetary Liens;

 

(ix) all other fees and costs to the extent expressly allocated to Landlord
herein.

 

(c) At Closing, Tenant shall be charged the following:

 

(i) charges paid in advance by Landlord relating to periods post-Closing for
items assumed by Tenant;

 

(ii) cost of recording the Deed and such other instruments as Tenant or Tenant’s
title company may consider necessary or desirable to be recorded;

 

(iii) cost of Tenant’s title insurance policy and any endorsements thereto to
insure over any title defect;

 

(iv) one-half (1/2) of the escrow fee;

 

(v) Tenant’s attorneys’ fees; and

 

(vi) all other fees in connection with the consummation of the transactions
contemplated by this Exhibit and not expressly set forth in this Exhibit.

 

NOTE: THE ABOVE PRORATION SECTIONS WILL BE SUBJECT TO APPROPRIATE MODIFICATION
TO REFLECT THAT TENANT WILL BE PAYING CERTAIN EXPENSES ASSOCIATED WITH THE
OWNERSHIP AND OPERATION OF THE PROPERTY PRIOR TO CLOSING.

 

- 22 -



--------------------------------------------------------------------------------

7. INSTRUMENTS OF CONVEYANCE AND OTHER DOCUMENTS.

 

(a) On or prior to the Closing Date, Landlord shall deposit with Escrow Agent
the following documents:

 

(i) the Deed;

 

(ii) a bill of sale conveying to Tenant such of Landlord’s personal property as
is located at and used in connection with the operation of the Property, except
as may be expressly excluded by Landlord;

 

(iii) an assignment and assumption of the tenant leases (the “Assignment of
Leases”), pursuant to which Landlord assigns and Tenant assumes all of
Landlord’s right, title, and interest as lessor under the tenant leases;

 

(iv) an assignment of the Service Contracts and the Intangible Property (the
“Assignment of Service Contracts and Intangible Property”), pursuant to which
Landlord assigns and Tenant assumes all of Landlord’s right, title, and interest
in and to the service contracts and the intangible property identified by
Landlord;

 

(v) a counterpart settlement statement (the “Settlement Statement”) setting
forth the Purchase Price and all amounts charged against Landlord;

 

(vi) an affidavit regarding the non-foreign status of Landlord;

 

(vii) a closing certificate (the “Landlord’s Closing Certificate”) stating that,
to the actual knowledge of Landlord, there is no default under the covenants,
representations and warranties of Landlord contained in this Exhibit and, in
addition, that all such representations and warranties are true and correct in
all material respects as of the Closing Date as if made on and as of the Closing
Date (or specifying in reasonable detail any defaults or exceptions that may
then exist, provided that Landlord shall not take any action or omit to take any
action that would result in any such default or exception);

 

(viii) a letter to each tenant identified on the rent roll delivered by Landlord
to Tenant at Closing, stating that the Property has been conveyed to Tenant as
of the Closing Date and advising each tenant that all future payments of rent
and all other future correspondence regarding the Property should be delivered
to Tenant (the “Tenant Letters”); and

 

(ix) such customary affidavits, evidence and documents as may be reasonably
required by Tenant’s title company in order to issue so-called owner’s and
lender’s title insurance policies insuring Tenant’s title to the Property, as
relate to (i) mechanics’ or materialmen’s liens; (ii) parties in possession; and
(iii) the status and capacity of Landlord and the authority of the person or
persons who are executing the various documents on behalf of Landlord in
connection with the sale of the Property, together with such indemnities as
Tenant’s title company may reasonably require mechanics’ and materialmen’s liens
for work performed by Landlord or materials incorporated by Landlord into the
Property prior to the Closing Date.

 

Notwithstanding any provision herein to the contrary, in the event that Landlord
cannot deliver to Tenant at the Closing one or more of the foregoing instruments
or any other document or instrument required hereunder to be delivered by
Landlord at the Closing, then, unless Tenant

 

- 23 -



--------------------------------------------------------------------------------

waives such failure to deliver in writing, at Landlord’s option by notice given
to Tenant not later than the second business day after the Closing, the Closing
shall be extended for such period (not to exceed forty-five (45) days) as shall
be required for Landlord to deliver such instrument(s) or document(s). If, at
the expiration of the extended time, Landlord, after using commercially
reasonable efforts (which efforts shall not require the expenditure of money),
shall be unable to deliver one or more of such instruments) or document(s),
then, at Tenant’s option and as Tenant’s sole remedy, Tenant shall either (i)
waive Landlord’s failure to so deliver such instrument(s) and document(s) and
close as otherwise contemplated hereunder, or (ii) determine not to proceed to
Closing, in which event the Deposit shall forthwith be refunded to Tenant, with
the interest earned thereon, and all obligations of the parties hereunder shall
terminate except those which specifically survive termination.

 

(b) On or prior to the Closing Date, Tenant shall fully execute and deposit with
Escrow Agent the following documents and funds:

 

(i) the Purchase Price, subject to the closing adjustments contemplated hereby;

 

(ii) such evidence or documents as may reasonably be required by Tenant’s title
company evidencing the status and capacity of Tenant and the authority of the
person or persons who are executing the various documents on behalf of Tenant in
connection with the purchase of the Property;

 

(iii) a counterpart Assignment of Leases;

 

(iv) a counterpart Assignment of Service Contracts and Intangible Property;

 

(v) a certificate (“Tenant’s Closing Certificate”) stating that there is no
default under the covenants, representations and warranties of Tenant contained
in this Exhibit and, in addition, that, to Tenant’s actual knowledge, all such
representations and warranties are true and correct in all material respects as
of the Closing Date as if made on and as of the Closing Date (or specifying in
reasonable detail any defaults or exceptions that may then exist, provided that
Tenant shall not take any action or omit to take any action that would result in
any such default or exception); and

 

(vi) a counterpart Settlement Statement setting forth the Purchase Price and all
amounts applied on behalf of or charged against Tenant.

 

8. DELIVERY AND PAYMENT.

 

Upon consummation of the transactions contemplated in this Exhibit, Escrow Agent
shall disburse funds and documents as follows:

 

(a) To Landlord:

 

(i) the Purchase Price, less amounts charged to Landlord; and

 

- 24 -



--------------------------------------------------------------------------------

(ii) executed originals of the documents and other deliveries listed in this
Exhibit.

 

(b) To Tenant:

 

(i) the Deed, the Assignment of Leases and title clearing documents, if any
(each of which may be released by Escrow Agent to Tenant’s title insurance
company prior to the Closing for recording contemporaneously with the Closing
pursuant to usual and customary escrow instructions for commercial real estate
transactions in Boston, Massachusetts);

 

(ii) executed originals of the documents and other deliveries listed in Section
[            ] above, except as provided in (i) above; and

 

(iii) the balance, if any, in the escrow account to the credit of Tenant by
check or by wire transfer payable to Tenant.

 

At Closing, Landlord shall deliver, or cause its on-site property manager to
deliver, to Tenant, all to the extent in Landlord’s possession or control,
original executed copies of all tenant leases and service contracts, the
original plans and specifications for the Property, building permits,
certificates of occupancy, and such other certificates, licenses, and permits as
may relate to the operation of the Property, and the originals or photocopies of
all books, accounts, and records relating to the Property.

 

9. NO OUTSIDE REPRESENTATIONS/AS-IS SALE.

 

(a) The Offer Notice and this Exhibit contains all of the terms and conditions
agreed upon, it being understood that there are no outside representations or
oral agreements.

 

(b) The Property is being sold in an “AS IS, WHERE IS” condition and “WITH ALL
FAULTS”. No representations or warranties, express, implied or arising by
operation of law, have been made or are made and no responsibility has been or
is assumed by Landlord or by any partner, officer, person, firm, agent,
attorney, or representative acting or purporting to act on behalf of Landlord as
to the condition or repair of the Property or the value, expense of operation,
or income potential thereof or as to any other fact or condition which has or
might affect the Property of the condition, repair, value, expense of operation
or income potential of the Property or any portion thereof. The parties agree
that all understandings and agreements heretofore made between them or their
respective agents or representatives are merged in this Exhibit and the
schedules and exhibits hereto annexed, which, along with any confidentiality
agreements or access agreements that have been or may be entered into between
the parties, alone fully and completely express their agreement, and that this
Exhibit has been entered into after full investigation, or with the parties
satisfied with the opportunity afforded for investigation, neither party relying
upon any statement or representation by the other unless such statement or
representation is specifically embodied in this Exhibit or such schedules or
exhibits. Landlord makes no representations or warranties as to whether the
Property contains asbestos or

 

- 25 -



--------------------------------------------------------------------------------

any hazardous materials or harmful or toxic substances, or pertaining to the
extent, location or nature of same, if any. Further, to the extent that Landlord
has provided to Tenant access or use of a physical or electronic data room or
internet site (any such form of access or use referred to as “Data Room”) or
information from any inspection, engineering or environmental reports concerning
asbestos or any hazardous materials or harmful or toxic substances, Landlord
makes no representations or warranties with respect to the accuracy or
completeness, methodology of preparation or otherwise concerning the contents of
such Data Room or reports. Tenant acknowledges that Landlord has requested that
Tenant inspect the Property fully and carefully and investigate all matters
relevant thereto and that Tenant rely solely upon the results of Tenant’s own
inspections or other information obtained or otherwise available to Tenant,
rather than any information that may have been provided by Landlord to Tenant.
Tenant expressly understands and acknowledges that it is possible that unknown
liabilities may exist with respect to the Property and Tenant explicitly took
that possibility into account in determining and agreeing to the Purchase Price.

 

(c) Tenant waives and releases Landlord from any present or future claims
arising from or relating to the presence or alleged presence of asbestos or any
hazardous materials or harmful or toxic substances in, on, under or about the
Property, prior to, on or after the date hereof, including without limitation
any claims under or on account of (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as the same may have been or may be
amended from time to time, and similar state statutes, and any regulations
promulgated thereunder, (ii) any other federal, state or local law, ordinance,
rule or regulation, now or hereafter in effect, that deals with or otherwise in
any manner relates to, environmental matters of any kind, (iii) this Exhibit, or
(iv) the common law. Tenant and its successors and assigns covenant and agree to
defend, indemnify and hold harmless Landlord from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
of whatever kind or nature, relating to any asbestos and hazardous materials or
harmful or toxic substances heretofore or hereafter in, at, about or under the
Property. The terms and provisions of this paragraph shall survive Closing
hereunder or termination of this Exhibit.

 

(d) The provisions hereof shall survive the Closing and delivery of the Deed and
shall not be merged thereby.

 

10. BROKER’S COMMISSION.

 

Landlord and Tenant each represent and warrant to the other that the warranting
party has had no dealing with any other dealer, real estate agent, or broker so
as to entitle such other dealer, agent, or broker to receive any commission or
fee in connection with sale of the Property to Tenant. If for any reason any
such commission or fee shall become due, the party dealing with such dealer,
agent, or broker shall pay any such commission or fee and shall indemnify,
defend, and save the other party harmless from and against any and all claims
for any such commission or fee and from any attorneys’ fees and litigation or
other expenses relating to any such claim. The provisions of this Section shall
survive the Closing or the termination of this Exhibit.

 

- 26 -



--------------------------------------------------------------------------------

11. ASSIGNMENT.

 

The Right of First Offer may not be assigned by Tenant without the prior written
consent of Landlord, which consent may be withheld in Landlord’s sole
discretion.

 

12. LANDLORD’S LIMITED LIABILITY.

 

It is hereby expressly agreed that any liability of Landlord arising hereunder,
for any reason whatsoever, shall be limited to Landlord’s interest in and to the
Property and the proceeds thereof. It is further hereby expressly agreed that in
no event shall any member, manager, officer, director, employee, agent or
representative of Landlord have any personal liability in connection with this
Exhibit or the transaction envisioned herein.

 

13. TIME OF THE ESSENCE.

 

Time is of the essence hereof.

 

14. SEVERABILITY.

 

If any provision hereof, or its application to any person or circumstance, is
held to be invalid or unenforceable to any extent, that holding shall not affect
the remainder of this Exhibit or the application of that provision to persons or
circumstances other than that to which it was held invalid or unenforceable.

 

15. The provisions hereof shall be subject to reasonable modification to reflect
changes in local conveyancing custom and practice and necessary adjustments to
the extent the Specified Interest shall not be real property.

 

- 27 -



--------------------------------------------------------------------------------

EXHIBIT B_CLOSING PUNCHLIST

 



--------------------------------------------------------------------------------

State Street Financial Center

Estoppel Certificate

Outstanding items

 

9-Feb-04               

Item

--------------------------------------------------------------------------------

  

Issue

--------------------------------------------------------------------------------

   State Street owes KBJV


--------------------------------------------------------------------------------

   KBJV owes State Street


--------------------------------------------------------------------------------

FINANCIAL ISSUES

                

Boston Fire Watch

   Invoice #1 from KBJV dated 11/14/03    $ 74,687     

Bus duct claim

  

State Street has costs associated with base building bus duct failures

Claim submitted: $503,117

Paid T. D. $50,000

          $453,117

Stairwell door hardware

  

Have not received invoices from KBJV for SSC portion

           

Cleanup

  

State Street had to clean an extraordinary amount of base building debris from
several floors Reimbursement of costs.

          $    6,383

PUNCHLIST/DESIGN DEFICIENCIES

                

Building heat

  

Base building heating plant is insufficient to maintain building temperatures as
required by lease

State Street/BR+A to propose a solution

          Cost: roughly $  70,000

Shell possession punchlist

  

KBJV items outstanding for floors 8 -20: see attached list. State Street has not
yet submitted formal punchlist for floors 10-14.

           

Canopy

  

KBJV incomplete work includes canopy and trench drain

           

Historic wall

  

KBJV construction incomplete

           

 

Page 1 of 4



--------------------------------------------------------------------------------

State Street Financial Center

Estoppel Certificate

Outstanding items

 

9-Feb-04               

Item

--------------------------------------------------------------------------------

  

Issue

--------------------------------------------------------------------------------

   State Street owes KBJV


--------------------------------------------------------------------------------

   KBJV owes State Street


--------------------------------------------------------------------------------

Certificate of occupancy

  

KBJV has a temporary certificate of occupancy for the base building. Needs to be
converted to a permanent C of O.

           

Landlord’s contribution

  

Payment is due for the period ending 12/31/03

        $ 2,336,068

Exterior soffit lights at entrances

  

Original lighting did not fit - is any required?

Holes need to be capped if no lights are being installed.

The open holes allow major air infiltration into the building.

           

Drain odor

  

Drains in mechanical rooms and restrooms are drying out and allowing sewer gas
into tenant space

           

37th floor distribution panel

  

Critical panel has deficiencies which need to be repaired

           

Flag poles

  

Design of poles causes flags to twist. Needs to be corrected.

           

Building leaks

  

There were some fairly severe leaks in the building as recently as early
January. What is status of repairs? Ongoing leaks may induce additional mould
issues.

           

Elevators

  

Gongs have not all been adjusted; some are still too quiet. Not all hall
lanterns work.

           

Heat in loading dock

  

Floor 2 is too cold. Unheated loading dock may be the cause.

           

 

Page 2 of 4



--------------------------------------------------------------------------------

State Street Financial Center

Estoppel Certificate

Outstanding items

 

9-Feb-04               

Item

--------------------------------------------------------------------------------

  

Issue

--------------------------------------------------------------------------------

   State Street owes KBJV


--------------------------------------------------------------------------------

   KBJV owes State Street


--------------------------------------------------------------------------------

Window washing davits

  

Will they be used? If not do they need to stay in place? Can they be covered?

         

Interface for Base Building Security Cameras

  

KBJV has not provided interface for SSC to view base building cameras.

         

Corner exterior lighting

  

Tenant not satisfied with color

         

Base Building Security System

  

Letter of testing and completion of Base Building Security System has not been
received.

         

Penthouse electrical switchgear have numerous installation problems identified
and noted in ET&M report 1/16/04

              

KBJV has not submitted final drawings for BFD Communications room on 37.

              

Abaondoned bus duct on P-3 has not been removed.

              

Fuel piping riser protection not complete. Garage exhaust fan protection not
complete.

              

Excesive infiltration of cold air exists at stair towers, elevator shafts,
ground floor entrances and ground floor loading dock

              

Control of Mammoth unit discharge temperatures is inconsistent and unacceptable

              

Cooling tower make-up water lines not properly

              

 

Page 3 of 4



--------------------------------------------------------------------------------

State Street Financial Center

Estoppel Certificate

Outstanding items

 

9-Feb-04               

Item

--------------------------------------------------------------------------------

  

Issue

--------------------------------------------------------------------------------

   State Street owes KBJV


--------------------------------------------------------------------------------

   KBJV owesState Street


--------------------------------------------------------------------------------

heat traced. Line has frozen. Repair complete?

                  

VFD for P-5/6 malfunctioning intermittently and not resolved

                  

Second floor Lincoln exhaust fan room electric heat was not wired. Sprinkler
froze, damage. Resolved?

                  

John Hynes outside door leaks. Resolved?

                  

No heat in restrooms. Major issue.

                  

Can not keep building warm. Major issue. Infiltration excessive.

                  

Totals

        $ 74,687    $ 2,865,568

Net

               $ 2,790,881

 

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT C-

GARAGE LEASE PROVISIONS

 

1. Term: From the Commencement Date of the Garage Lease through September 30,
2023, with two options to extend for ten years each.

 

2. Fixed Rent:

 

  (i) For Initial Term:

 

Year

--------------------------------------------------------------------------------

   Fair Market Rent


--------------------------------------------------------------------------------

Commencement Date – 12/31/2004

   $2,500,000.00

1/1/2005 – 12/31/2005

   $3,000,000.00

1/1/2006 – 12/31/2006

   $3,500,000.00

1/1/2007 – 12/31/2007

   $4,000,000.00

1/1/2008 – 12/31/2008

   $4,400,000.00

1/1/2009 – 12/31/2009

   $4,800,000.00

1/1/2010 – 9/30/2023

   Annual CPI Increases

 

From January 1, 2010 through September 30, 2023 the fixed rent shall be subject
to CPI increases over and above the CPI for January 1,2009.

 

  (ii) For Extensions:

 

at Fair Market Rent determined on substantially the same basis as in Article 21
of the Lease, modified to exclude factors not applicable to garages, including,
without limitation, subsections 21.3(b) A through E.

 

3. Taxes and Operating Expenses

 

  • Tenant shall pay for Garage Taxes (as defined in the Lease) as well as taxes
on its personal property and any other taxes separately attributable to garage
operations.

 

  • Tenant shall be responsible for all costs incurred in connection with the
operation and maintenance of the Garage as provided in Section 23.4 of the Lease

 

  • Tenant shall have the right to have electricity or water, or both,
separately metered at any time at Tenant’s cost and thereafter pay for such
utilities directly to the applicable providers in which event the categories of
electricity and water, as applicable, shall no longer be part of Operating
Expenses.

 



--------------------------------------------------------------------------------

4. Landlord’s Repairs and Maintenance Responsibilities

 

  • Subject to reimbursement for Operating Expenses to the extent provided for
in the Lease, Landlord shall remain solely responsible for all repairs and
maintenance of the structure of the Building, including any latent defects in
Base Building Construction in the Garage. Not in limitation of the foregoing,
Tenant shall have no responsibility to pay for replacement of the concrete slab
flooring in the Garage.

 

5. Services to be Provided by Landlord

 

  • Subject to reimbursement from Operating Expenses, Landlord shall furnish to
the Garage and maintain ventilation, electricity, water, sewer, security, life
and safety and alarm systems through Building systems that service both the
Building and Garage and Landlord shall remove snow and ice from the ramps.

 

6. Casualty and Taking

 

  • The parties agree that the provisions of the Lease concerning casualty and
taking may require different treatment in the Garage Lease and will be
negotiated.

 

7. Kingston Easement

 

  • The terms and conditions of any parking sublease or other parking
arrangement entered into pursuant to the Kingston easement providing for use by
the Kingston residents of up to 42 spaces at prevailing monthly parking rates
shall have Tenant as the lessor and the documentation of such arrangement shall
be subject to Tenant’s reasonable approval.

 

8. Abatements; Self-Help

 

  • The parties recognize the special nature of the business of running a
parking garage and shall negotiate appropriate provisions concerning abatement
of rent. Tenant shall have the right of self-help to remedy conditions
materially and adversely affecting Tenant’s use of the Garage for any condition
in a critical area of the Garage (to be defined in the Garage Lease) prevailing
for four (4) hours or more.

 



--------------------------------------------------------------------------------

9. Other Terms and Conditions

 

  • It is the intent to have consistency between the Garage Lease and the Lease
as to the same “boiler plate” provisions wherever practicable, noting the need
for different treatment given the differences between garage and office
properties, so that such terms and conditions of the Lease (adapted where apt)
shall be used for the Garage Lease, including without limitation but subject to
modification, if apt, Article 8 (alterations) Article 9 (laws, ordinances,
requirements of public authorities), Article 11 (insurance), Article 13
(assignment, subletting, mortgaging), Article 17 (subordination, assignment of
rents), Article 18 (additional tenant covenants), Article 19 (Tenant’s default;
Landlord’s remedies); Article 31 (resolution of disputes).

 

10. Assignability

 

  • The Garage Lease shall be assignable separate from or together with the
Lease.

 